DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-4, 6, 7, 10, 11, 13-17, 19, 21-23, 25, 46 and 47 are pending and presented for examination. Claims 1, 10, 11, 14-16, 21, 22 & 25 were amended, 46 & 47 claims newly added, and claims 5, 8, 9, 12, 18, 20 & 26-45 were cancelled via the instant amendment dated 3 March 2021 which is acknowledged and entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Three independent claims are allowed.
As to claim 1 and those claims dependent thereon, the reasons for allowance for claim 9 from the Office Action dated 11 December 2020 (hereinafter, “Previous Action at __”) at 7 is incorporated by reference in its entirety as claim 9 was amended into claim 1 and is allowable for those reasons.
As to claim 10 and those dependent thereon, the claim was re-written into independent form and is allowable for the same reasons as laid out in the Previous Action at 7.
As to claim 21 and those dependent thereon, the claim was re-written into independent form and is allowable for the same reasons as laid out in the Previous Action at 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD M. RUMP
Primary Examiner
Art Unit 1736



/RICHARD M RUMP/Primary Examiner, Art Unit 1796